Appeal from a judgment of the Cayuga County Court (Peter E. Corning, J.), rendered June 29, 2006. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the first degree.
*1301It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
Defendant appeals from a judgment convicting him, upon his plea of guilty, of attempted burglary in the first degree (Penal Law §§ 110.00, 140.30 [2]). In light of defendant’s admitted participation in the attempted burglary, which resulted in the stabbing of the victim, defendant’s prior convictions, and defendant’s assaultive behavior, we conclude that County Court did not abuse its discretion in denying defendant’s request for youthful offender status (see People v Fisher, 35 AD3d 1276 [2006]; People v Dorman, 5 AD3d 1094 [2004], lv denied 2 NY3d 798 [2004]). Contrary to defendant’s contention, the bargained-for sentence is not unduly harsh or severe. Present—Centra, J.P, Lunn, Peradotto and Pine, JJ.